Case 8:19-cv-02430-WFJ-CPT Document 73 Filed 08/02/21 Page 1 of 2 PageID 952




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

STEPHANIE NORMAN,

      Plaintiff,
v.                                              CASE NO. 8:19-cv-2430-WFJ-CPT

H. LEE MOFFITT CANCER
CENTER AND RESEARCH
INSTITUTE, INC.,

     Defendant.
___________________________/

                                      ORDER

      Before the Court is Plaintiff’s construed motions to proceed on appeal in

forma pauperis (Dkts. 70, 71). The magistrate judge issued a thorough and well-

reasoned report recommending in forma pauperis status to proceed on appeal be

denied (Dkt. 72). The time for filing objections has passed.

      The Court reviews the legal conclusions de novo in the absence of an

objection. See LeCroy v. McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citation

omitted); Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994). The

magistrate judge found the Plaintiff is not indigent for purposes of appeal and the

appeal is without arguable merit either in law or fact. Dkt. 72 at 2–3 (citing Fed.

R. App. P. 24 and 28 U.S.C. § 1915). For all the reasons explained in the Report
Case 8:19-cv-02430-WFJ-CPT Document 73 Filed 08/02/21 Page 2 of 2 PageID 953




and Recommendation, and in conjunction with an independent examination of the

file, the Court rules as follows:

      1. The Report and Recommendation (Dkt. 72) is confirmed, approved, and

          adopted in all respects and is hereby made a part of this Order.

      2. Plaintiff’s motions to proceed on appeal in forma pauperis (Dkts. 70, 71)

          are denied.

      3. The Clerk is directed to notify the Court of Appeals of this ruling in

          accordance with Federal Rule of Appellate Procedure 24(a)(4).

      DONE AND ORDERED in Tampa, Florida, on August 2, 2021.

                                       s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Plaintiff, pro se and Counsel of Record
